Title: To Alexander Hamilton from Major General Nathanael Greene, 4 January 1780
From: Greene, Nathanael
To: Hamilton, Alexander



Morristown. [New Jersey] 4th January 1780.
Dear Sir.

It is impossible for me to tell the number of Expresses that may be necessary to do the public business, that depending so much upon contingencies, and the manner of conducting it. We have heretofore kept about Thirty in pay with the Army; and the duty has been so hard, and the encouragement so small, that the greater part have given me warning, to provide others in their place. If the Resolution of Congress is meant to strike off all the Expresses employed at particular posts, and in certain Districts, I can give no answer to that; only the number that has been employed, which from the critical state of the public affairs, I believe cannot be lessened, without hazarding worse consequences. If the Orderly Serjeants can be employed as Expresses, we can strike off the whole of our Expresses at Camp; but I am persuaded it will be found, there will be no great saving, after furnishing them with horses, and paying their expences, and giving them the additional allowance, necessary to engage them in this service. There will [be] one advantage result from the measure. The Serjeants in general, are better men than we can get for Expresses. I should suppose (if the posts are well regulated) fifteen Expresses may serve for emergencies and Camp duty.
I am, Sir, Your humble Servt.
Nath Greene   QMG
Col. Hambleton
